Citation Nr: 1442567	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA treatment records from 2005 to 2013 are part of the Virtual VA paperless claims processing system.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran does not have diabetes mellitus, type II.  

2.  Diabetes mellitus did not manifest during service or within one year of separation.  

3.  Impaired glucose tolerance is not a disease or disability within the applicable law and regulations.  



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a December 2010 letter, prior to the initial adjudication of the claim in February 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service VA treatment records.  In addition, the Veteran was provided with VA examinations in February 2011 and February 2013.  As the examinations included a review of the pertinent medical history, clinical findings, diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In January 2013, the Board remanded the Veteran's claim of service connection for diabetes mellitus to obtain VA treatment records from the VA Medical Center (VAMC) in Clarksburg, West Virginia, and to provide the Veteran with a VA examination to determine whether he has diabetes mellitus.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

Legal Principles and Analysis 

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

VA laws and regulations also provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including type II diabetes mellitus, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.309(e).  The Veteran served in the Republic of Vietnam between 1971 and 1972, and is therefore is presumed to have been exposed to Agent Orange during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran contends that he has type II diabetes mellitus that is due to his exposure to Agent Orange in service.  The evidence of record, however, establishes that the Veteran does not meet the criteria for establishing a disease (diagnosis) of diabetes mellitus.  

The Veteran's service treatment records show that he had no complaints, treatments, or diagnoses for type II diabetes mellitus while in service.  On separation, his endocrine system was reported as normal.  

In a September 2010 letter, the Veteran was notified that his blood sugar went up to 216 on a recent glucose tolerance test (GTT), which gave him a "diagnosis of diabetes."  The letter went on to note that his average blood sugar over the last three months was 115 and that he would not need medication.  The Veteran was given a glucometer and put on a diet and exercise plan.  Subsequently, in November 2010 the Veteran filed a claim for entitlement to service connection for diabetes mellitus.  A December 2010 VA treatment note shows that the Veteran's diabetes mellitus was well controlled.  In February 2011, the Veteran underwent a VA examination to determine the etiology of his claimed diabetes mellitus. 

During the February 2011 examination,  the examiner found that the Veteran had impaired glucose tolerance rather than diabetes mellitus.  In reaching his conclusion, the examiner reported that the Veteran had told him that in 2010 someone told him he was borderline for diabetes and that he was given a glucometer, but did not have any high readings at home.  In determining whether the Veteran had diabetes mellitus the examiner used the following diagnostic criteria from the American Diabetes Association Standards: AlC equal to 6.5 percent; fasting plasma glucose equal to 126 mg/dL (defining fasting as no caloric intake for at least eight hours); two hour plasma glucose equal to 200 mg/dL; or a random plasma glucose equal to 200 mg/dL in a patient with classic symptoms of hyperglycemia or hyperglycemic crisis.  The examiner administered clinical and diagnostic tests which revealed the Veteran's glucose level was 94.  His fasting glucose tolerance test (GTT) was 110 mg/dL, two hour GTT was 144 mg/dL, and HgbA1c was 5.9%.  The examiner reported that there was no objective evidence for a diagnosis of diabetes mellitus as laboratory findings did not meet the diagnostic criteria for diabetes mellitus. 

The Veteran was afforded another VA diabetes mellitus examination in February 2013.  The examiner used the same diagnostic criteria as the February 2011 examiner to determine whether the Veteran had diabetes mellitus.  Diagnostic and clinical tests revealed fasting GTT was 106 mg/dL, two hour GTT was 109 mg/dL, and HgbA1c was 5.7%.  The examiner reported that there was no objective evidence for a diagnosis of diabetes mellitus, type II as laboratory findings did not meet the diagnostic criteria for diabetes mellitus.

Under these circumstances, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a diagnosis of diabetes mellitus.  In this regard, the Board finds it highly probative that the VA examiners in 2011 and 2013 both opined that the Veteran did not have a diagnosis for diabetes mellitus based upon laboratory findings and provided thorough rationales in support of their conclusions.  The Board acknowledges that the Veteran received a September 2010 letter that notified him that his blood sugar went up to 216 on a GTT.  However, this appears to be an isolated incident as the letter acknowledged that the Veteran had blood sugar of 115 for the previous three months and testing subsequent to September 2010 is against a finding of diabetes mellitus for the reasons discussed above.  

The Board has considered the Veteran's statements that he has been diagnosed with diabetes mellitus.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  However, competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he has been told by a medical professional, as with the diagnoses contained in the file, the lay evidence is remarkably lacking in detail to support the conclusions reached.  The Veteran's lay assertions are therefore afforded less probative weight than the VA examination reports that were based on laboratory findings.  

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not have diabetes mellitus.  Impaired glucose tolerance is not equivalent to a diagnosis of diabetes mellitus.  Waugerman v. Shinseki, No. 08-2685, slip op. at 4 (Ct. Vet. App. Feb. 4, 2011), citing Dorland's Medical Dictionary at 1960 (defining "impaired glucose tolerance" as "a term denoting values of fasting plasma glucose or results of an oral glucose tolerance test that are abnormal but not high enough to be diagnostic of diabetes mellitus"); and Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing Fed.R.Evid. 201(b))).  The Board notes that Waugerman is referenced not as a precedent, but rather just a definition of a fact not subject to reasonable dispute.  Impaired fasting glucose is simply a clinical laboratory finding and therefore not a disease or disability within the applicable law and regulations providing for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, there is no disability that resulted from a disease or injury.  

In sum, diabetes mellitus was not manifest, noted, or diagnosed during service or within one year of separation.  In addition, the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  Furthermore, the most probative evidence establishes that he has never had diabetes mellitus.  

In this case, the Board is fully aware that there is a September 2010 document that contains the phrase "diagnosis of diabetes."  See, McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, section 3.303(b) and Walker caution against jumping to a conclusion merely because there is the use of the term "diagnosis" or the word "chronic."  The cumulative competent evidence establishes that he does not have characteristic manifestations of the disease process and that he does not now have diabetes mellitus and did not have diabetes mellitus in the past.  The mere use of the term "diagnosis" in the past does not warrant a grant of service connection when he did not have the disability at any time.  38 C.F.R. § 3.303(b).  We also note that the September 2010 informant failed to identify the type of diabetes (since the herbicide exposure presumption attaches to only type II.)

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for diabetes mellitus under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for type II diabetes mellitus, to include as due to exposure to herbicide is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


